Citation Nr: 0810556	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  05-39 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


1.  Entitlement to a rating in excess of 10 percent for post 
operative right knee strain with residual scar.

2.  Entitlement to a rating in excess of 10 percent for 
osteoarthritis, status post pubic symphysis surgery with 
residual scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from May 2000 to May 2005. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The veteran has since relocated to the 
jurisdiction of the Nashville, Tennessee RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

While the Board notes the veteran was afforded VA 
examinations in April 2007 and May 2007 to determine the 
current level of his knee disability and the residuals of his 
pubic symphysis operation, neither examination addressed the 
veteran's scarring in sufficient detail to determine whether 
separate ratings are warranted for his scars.  The veteran's 
notice of disagreement indicates he believes a separate 
rating should be afforded for his scars.  Although the April 
2005 examination did indicate information concerning his 
scars, the veteran indicated continued problems with the 
scars on his substantive appeal and he reported having scar 
revision surgery in 2006 during his 2007 VA examination.  
Thus, remand for a VA scar examination is necessary.  

Additionally, the examinations did not provide information 
concerning the range of motion of the veteran's hips.  Such 
information is necessary to adequately address the veteran's 
claim.  Finally, the May 2007 examination noted some weakness 
in the abdominal wall as a result of the surgery.  Thus, a 
muscle examination would also assist in evaluating the 
veteran's surgical residuals.

As noted above, the veteran reported scar revision surgery in 
2006 at the Nashville VA Medical Center (VAMC).  Ongoing 
medical records should be obtained.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA treatment records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the names 
and addresses of all medical care providers 
who treated him for his right knee and 
pelvic conditions since his discharge from 
service.  After securing any necessary 
release, such records should be obtained.  
Additionally, obtain and associate with the 
claims file VA medical records from the 
Nashville, Tennessee VAMC dating since May 
2005.

2.  Schedule the veteran for a VA scar 
examination to ascertain the nature and 
extent of residual scarring from the right 
knee surgery and residuals of pubic 
symphysis surgery.  The veteran's claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated tests 
should be performed and all findings 
should be reported in detail.  The 
examiner should provide the measurements 
of the veteran's scars, and indicate 
whether it is deep (associated with 
underlying soft tissue damage) or 
superficial, unstable, painful, or causes 
limitation of motion, and any other 
symptomatology associated with the scars.  

3.  Schedule the veteran for examination 
of the veteran's hips and a muscle 
examination of his abdominal and pelvic 
muscles.  The veteran's claims file must 
be made available to and reviewed by the 
examiner(s) in conjunction with the 
examination.  All indicated tests should 
be performed including range of motion 
studies of the hips and all findings 
should be reported in detail.  The 
examiner(s) should describe the extent of 
any weakness, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and interference with 
sitting, standing and weight-bearing of 
the veteran's hips due to the residuals of 
pubic symphysis surgery.  Additionally, 
the extent of any muscle damage or 
impairment resulting from the surgery 
should be described in detail.

4.  After completing any additional 
development deemed necessary, review the 
record and readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

